PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/324,812
Filing Date: 11 Feb 2019
Appellant(s): WALSER et al.



__________________
Roland E. Long, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicants have continued to assert that the prior art fails to teach the claimed method for dispensing sealant to all sides of an insulated glass unit while said unit is being conveyed, wherein at least one nozzle dispensing said sealant must move accordingly along with the glass.  These arguments remain unpersuasive, and the sections of the Appeal Brief are addressed in order below.
As noted in the anticipation rejection regarding claim 1, Donohue teaches a known process for dispensing secondary sealant compound from nozzles moving around the perimeter of an insulated glass unit as it is continuously conveyed forward.  Applicant’s assertion that “spacers are not a sealing compound” [Pg. 10] is unexplained.  Insulating glass blanks are conventionally formed with a “primary seal”, often called a “spacer”, which can hermetically seal an interpane space, as well as a “secondary seal” which fills out edge gaps and better secures the sealing of the unit.  Either a primary seal or a secondary seal, while clearly distinct from one another, would still be considered to comprise “sealing compound” unless other evidence to the contrary is shown.  This is also moot, as “spacers” are not relied upon for this anticipation rejection.
Applicant’s argument that Donohue’s primary seal, spacer applicator 62 “does not disclose a nozzle that introduces sealing compound into an edge joint of the insulating glass blank” [Pg. 14] is heard, but this was not relied upon in the anticipation rejection discussed in this section.  Applicant’s apparent assertion that the spacer applicator 62 “does not utilize relative movements” [Pg. 14] between a sealant applicator and a glass blank remains unpersuasive, but again, is not an argument against the anticipation rejection.
Applicant’s argument that Donohue’s “first filling nozzle (144) is moved vertically, but not moved in the conveying direction of the insulating glass blank” [Pg. 16] during vertical sealing appears to be mainly or entirely predicated on Applicant’s own interpretation of the drawings, but remains unpersuasive, as such disregards the entirety of the written disclosure which repeatedly notes continuous conveyance of insulated glass blanks during sealing, as addressed in the previous office action and in this Answer.
With regard to Applicant’s assertion that “Donohue understands the term ‘continuous movement’ exclusively as meaning” no backward movement, and that glass “is only moved forward with interruptions” [Pgs. 18-19], this assertion is not supported by the evidence at hand.  While Applicants cite as support their own PCT publication of the instant application, as well as its reference to a video of a different, “one-nozzle sealing machine”, no salient connection has been made between the specific two-nozzle device/method of the cited reference in the rejection & this distinct device/method in the video.  In fact, these are markedly different from one another, as the depicted equipment/movements in Donohue’s drawings and those of the video while the spacer applied lite 78 is moving forward on the conveyor line” [0020]).  Further, additional citations to other embodiments or inventions are not found to be germane to the outstanding rejection itself.  Each of these outside citations fails to provide any further supportive evidence for Applicants’ assertions about the applied prior art.
With regard to Applicant’s description of the drawings, and Applicant’s accompanying assertion that the gantry beams/IGUs of the prior art are not moved at all when the sealing heads are moved in the Y direction, transverse to the conveying direction, Examiner reiterates that such simply cannot be conclusively deduced from observing drawings alone.  While one may construe that the drawings do at least appear to show instances of far less relative movement as compared to other figures, ones which show obvious displacement of the gantry beam along with the IGU (applying sealant while the sealing heads are moved in the X direction, parallel to the conveying direction), such an inference is far from the only pertinent consideration.  Applicant’s assertions that no movement can be occurring are unsupported by further evidence in the text, and furthermore, are contradicted by the text.  It is noted that figures are exemplary depictions, and do not constitute the entirety of the teachings of the prior art, which must be read as a whole.  For instance, Examiner notes that even Applicant’s own drawings appear to depict the same image as the drawings of Donohue (e.g. see Applicants’ Figure 1, which shows no readily apparent displacement of either glass or gantry beam in the conveying direction in steps 2 & 4 while carrying out the sealing of 
In light of Applicant’s arguments that their invention is an improvement over existing disadvantages in the art regarding “braking and acceleration” [Pg. 20], Examiner notes that when considering Donohue as a whole, the prior art does not appear to provide any stated instruction or need or requirement to brake or accelerate movement of either the gantry beam or glass at any time or for any reason.  Rather, Donohue repeatedly, explicitly states throughout the reference a preference for traveling sealant applicators to move around the glass while it is being conveyed forward through the device continuously, without stopping, and so the prior art is considered to meet the claimed design and be directed to this same concept of matching glass/nozzle speeds in vertical/horizontal sections as necessary during the continuous conveying of the glass.  The sealing nozzle moves along, necessarily matching the speed of the glass when sealing vertically/perpendicular to the conveying direction, and naturally moving relative to the glass at other speed(s) when sealing horizontally/parallel to the conveying direction.
As noted previously, Applicant’s selective interpretation of Donohue’s figures [Pg. 26] ignores all of the many written passages throughout the prior art that contradict such an interpretation.  Applicant’s assertions that all references to constant or continuous movement in Donohue refer not to uninterrupted movement, but only to a lack of movement in an opposite/backward direction, are not persuasive.  Said arguments are particularly contradicted by Donohue whenever it is explicitly distinguishing between or at least never being moved backward” [0079] (emphasis added).  Both embodiments which are recited herein would be considered to have been clearly taught by the prior art.
As was highlighted by Applicants, the prior art does at one point note an obvious advantage in not moving the IGU backward [0030], but Examiner notes that Applicants have failed to establish a clear & definite connection between this mention of a partial benefit in the above citation and all of the “continuous”/“constantly”/etc. language which has been dismissed by Applicants elsewhere throughout the prior art.  As noted previously, through all of Donohue, there are myriad teachings directed to the beneficial synchronous & continuous movement of both glass & sealers, such as:
"the spacer is applied while the lite is moving forward.  Thus, the applicator head and glass are conveyed forward simultaneously at the same time that the applicator head is moving relative to the lite and applying the spacer" [0019], ...  "the lite is only moved forward continuously during the process. Applying the spacer while the spacer applied lite is moving a forward direction saves about five second[s]" [0019], "the spacer or primary seal is applied to the bottom of the lite then to the trailing edge of the lite, the top edge of the lite and the leading edge of the lite in sequence.  This occurs while the lite is moving forward so that the lite never is required to move backward or to stop the manufacturing line." [0020], "The spacer applied lite is conveyed through the spacer applicator by a servo-driven suction cup assembly structured to grip the lite and move the lite forward with variable speed while the spacer is applied.  According to an example embodiment of the invention, the speed and rate of the servo-driven suction cup assembly are electronically controlled.  The servo-driven suction cup assembly displaces the lite forward, in part, to accommodate staging of the following spacer applied lite." [0021], "The gantry is capable of moving in the x direction along with the IGU as the IGU is conveyed forward" [0031], "spacer is applied while spacer applied lite 78 is moving forward.  Thus, applicator head 86 and applicator gantry 88 are configured to follow spacer applied lite 78 as it is conveyed forward and to apply spacer while spacer applied lite 78 is being conveyed forward." [0062], "According to an example embodiment of the invention, movement of applicator head 86, applicator gantry 88 and servo driven cup 90 are coordinated with each other so that spacer is applied first to bottom edge 92 of spacer applied lite 78 followed by trailing edge 94 of spacer applied lite 78 then top edge 96 and leading edge 98 in sequence while spacer applied lite 78 travels forward.  Accordingly, applicator head 86 first travels backward relative to All the while spacer applied lite 78 travels forward on the assembly line." [0063], "The method may further include applying IGU spacer to spacer applied lite 78 while spacer applied lite 78 is constantly moving forward" [0079], "The method according to the invention further includes conveying the insulated glass unit with servo driven cup 148 during the edge sealing process.  The method may further include secondary edge sealing the insulated glass unit while continuously moving the insulated glass unit forward in the conveying process." [0086], "Spacer is applied while the spacer applied lite 78 is moving forward on the conveyor line." [0087], "the insulated glass unit spacer applicator further includes an applicator servo driven cup that grips the glass lite and conveys the glass lite forward in coordination with the spacer dispensing head while the perimeter spacer material is applied" (claim 10), "an edge sealer servo driven cup that grips the insulated glass unit and conveys the insulated glass unit forward in coordination with the first secondary edge sealing head and the second secondary edge sealing head while the edge sealant is applied" (claim 12), "applying insulated glass unit spacer material proximate a perimeter of the spacer applied lites while moving the spacer applied lite in a forward direction in coordination with a spacer applicator head...applying secondary edge sealant to a periphery of the insulated glass unit while moving the insulated glass unit in a forward direction in coordination with at least a first secondary edge sealing head" (claim 14)

Thus, no reasonable reading of the prior art can conclude that it merely refers to a lack of reverse movement.  The lack of reverse movement by the work is of course a partial benefit of the conservation of motion methods of the prior art, and the ability to stage another workpiece in vacated space is of course a partial benefit of the prior art, but the overall teachings of Donohue are clearly directed throughout to the central conservation of time/movement achieved by its synchronous movement of sealer & IGU during a combined conveying/sealing step.  Applicant’s selective interpretation of the figures of Donohue – which again, are akin to Applicant’s own Figure 1, which also fails to depict significant displacement – and Applicant’s again, re-citing their own selective interpretation [Pg. 28] remain unpersuasive.  The outstanding anticipation rejection is based on the many contrary teachings by the prior art as a whole, with its “continuous”, “constantly” moved glass & secondary sealers (and total lack of teaching to do anything 
With regard to the duplicate obviousness rejection, such is now based on the primary sealer of Donohue, which does not expressly disclose whether or not this other sealer comprises a nozzle (i.e. a fluent seal applicator), but does similarly describe the same pertinent process of moving the sealer in a continuous, speed-matching manner along with the continuously conveyed glass units, and so it would also have been obvious to use this known speed-matching process together with conventional processes for nozzle-dispensing primary sealer into the edge joints of glass panes, in order to conserve time/movement while performing common sealing operations with predictable success.  Applicants essentially reiterate the same assertions about Donohue which have been addressed above with regard to the anticipation rejection of the instant claims.  Applicants have also argued that “Donohue applicator head 86 is not a nozzle” [Pg. 43], although this statement is unsubstantiated by evidence – Donohue is merely silent on this matter.  And while Donohue does not definitively state whether its primary sealer comprises a nozzle or not, such were at least well-known in this art and would at least have been an obvious combination with this useful speed-matching method.  The claims against the obviousness rejection reiterate the same assertions about continuous conveying taught by Donohue which have been addressed above with regard to the anticipation rejection of the instant claims.  A holistic reading of the teachings of the prior art still renders the instantly claimed invention unpatentable.

For the above reasons, it is believed that the rejections should be sustained.

/John Blades/
Patent Examiner, Art Unit 1746

Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.